DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 11/03/21 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 2 and 4-9 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 2 and 8, the prior art discloses a semiconductor device as generally recited in independent claim 1 (see for example previous claim 1 rejection as for its limitations recited in claim 2). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor device wherein the semiconductor element includes a main electrode and a control electrode, the main substrate includes a main terminal that is electrically connected to the main electrode of the semiconductor element, and the connection terminal is a control terminal that is electrically connected to the control electrode of the semiconductor element or a sense terminal that is electrically connected to the sense element.
Re claims 4-7 and 9, the prior art discloses a semiconductor device as generally recited in independent claim 4 (see for example previous claim 1 rejection as for its limitations recited in claim 4). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor device comprising a cooling element fixed to a back surface of the base plate opposite to the front surface of the base plate, the base plate having a cooled area located on the back surface at an area corresponding to the arrangement area of the base plate; and a sealing member disposed so as to surround the cooled area, between the back surface of the base plate and the cooling element, wherein the main substrate in the plan view has a rectangular shape, the sealing member has two side parts, each of which in the plan view respectively corresponds to a respective one of two sides of the main substrate in a direction parallel to the two long sides of the base plate, and is disposed along the respective one of the two sides of the main substrate, and the plurality of fixing holes are positioned in the base plate further from the cooled area than is the sealing member.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899